    Case 4:20-cv-00672 Document 11-9 Filed on 10/08/20 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ETHLOKIA PLUMBER,        §
ex rel. K.W.,            §
        Plaintiffs,      §
                         §
v.                       §                                 C.A. No. 4:20-cv-00672
                         §
HARRIS COUNTY DEPARTMENT §
OF EDUCATION,            §
     Defendant.          §

                                        ORDER

      Pending before the Court is Defendant Harris County Department of Education’s

Response to Plaintiff’s Opposed Motion for an Extension of Time to Submit Expert

Reports. The Court has considered the Motion, all responsive pleadings, and the

arguments of counsel and determines that the Motion should be denied in all respects.

      It is, therefore, ORDERED, that Plaintiffs’ Opposed Motion for an Extension of

Time to Submit Expert Reports is DENIED.


      Signed this _________ day of _____________________________, 2020.


                                                _______________________________
                                                JUDGE PRESIDING




                                           1
